                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 31, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

DEREK BRIGGS,                                 §
TDCJ # 01666858                               §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 3:18-0054
                                              §
LORIE DAVIS, EXECUTIVE                        §
DIRECTOR, et al.,                             §
                                              §
         Defendants.                          §

                       MEMORANDUM OPINION AND ORDER

       Plaintiff Derek Briggs, who proceeds pro se, is incarcerated in the Texas

Department of Criminal Justice–Correctional Institutions Division (“TDCJ”). He alleges

that prison officials at the Darrington Unit violated his rights when they took his property

in October 2017. In addition to his complaint (Dkt. 1), Briggs has provided a more

definite statement (Dkt. 20) as instructed by the Court.

       Because Briggs proceeds in forma pauperis, is incarcerated, and seeks redress

from state officials or employees, the Prisoner Litigation Reform Act (“PLRA”) requires

the Court to review the pleadings. The Court must dismiss the case, in whole or in part,

if it determines that the action is frivolous, malicious, or fails to state a claim upon which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B), § 1915A(b). After reviewing all of the

pleadings and the applicable law, the Court concludes that Briggs’ claims must be

DISMISSED for the reasons that follow.




1/9
I.     BACKGROUND

       On or about October 29-30, 2017, officials at the Darrington Unit took Briggs’

property when Briggs was placed on Constant Direct Observation, or suicide watch.

Sergeant Rodriguez, a defendant in this action, told Briggs that he could not have “food

or appliances” on suicide watch (Dkt. 20, at 1).1 Plaintiff therefore gave Rodriguez three

bags of his property, which included a fan, a hotpot, a watch, a pair of shoes, books,

several articles of clothing, and multiple food items (id.). Officer Lawal, also a defendant

in this action, issued Plaintiff a receipt for the inventoried property (id.), a copy of which

Plaintiff has submitted to the Court (Dkt. 1-1, at 3).

       When he was no longer on suicide watch, Briggs showed his property receipt to

the Darrington property officer, who told him she had a copy of the same receipt (Dkt.

20, at 1). However, Briggs’ property was never returned to him and he never received

replacements or compensation (id. at 1-2). When asked by the Court to explain what

happened to his property, Briggs answered that he did not know but assumed that the

officers had been careless with his property and that it had been stolen. See id. at 2 (“I

will assume [] because I was in a cell locked up on suicide watch . . . [that] a[n] offender

that work[ed] that hallway and had some pull with . . . . Lawal or Sgt. Rodriguez came up

off my property/food/appliances”).

       Plaintiff filed an administrative grievance complaining that his property could not

be found (Dkt. 1-1, at 1-2 & 5-6). At step one, Assistant Warden Jerry Sanchez, a

1
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination of docket entries on the Court’s electronic case filing (“ECF”) system.



2/9
defendant in this action, responded that Plaintiff had no property in the property room

and that no further action would be taken (id. at 2). Plaintiff appealed to step two,

protesting that he had his property receipt, that the property officer had a copy of the

same receipt, and that further investigation was necessary. Prison officials denied the

appeal, stating that the step one response had been appropriate and that there was “no

evidence to support [Plaintiff’s] allegations of agency policy violations” (id. at 6).

       In this lawsuit, Plaintiff alleges that Rodriguez and Lawal violated his right to

have his property properly stored and cared for (Dkt. 20, at 2). He alleges that Warden

Sanchez failed to properly investigate Plaintiff’s grievance regarding the incident (id.)

and that Lorie Davis, a director of TDCJ, is liable because she is the “top boss” and hired

“incompetent employees” (id. at 3).

       As relief for his claims, Plaintiff seeks return of or compensation for his property

(id.). Although he originally requested for the Court to “clear his debt” to TDCJ (Dkt. 1,

at 4), his more definite statement states that he no longer seeks debt relief (Dkt. 20, at 3).

Plaintiff also clarified in his more definite statement that he does not bring a claim for

retaliation (id.).

II.    STANDARD OF REVIEW

       As required by the PLRA, the Court screens this case to determine whether the

action is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief against a defendant who is immune from such relief. See 28 U.S.C.

§ 1915(e)(2)(B), § 1915A(b). A district court may dismiss a complaint as frivolous “if it

lacks an arguable basis in law or fact.” Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.


3/9
2005); see Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). “A complaint lacks an

arguable basis in law if it is based on an indisputably meritless legal theory. . . . A

complaint lacks an arguable basis in fact if, after providing the plaintiff the opportunity to

present additional facts when necessary, the facts alleged are clearly baseless.” Rogers v.

Boatright, 709 F.3d 403, 407 (5th Cir. 2013) (internal quotation marks and citation

omitted).

       A dismissal under § 1915 for failure to state a claim is governed by the same

standard as a motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See

Newsome v. EEOC, 301 F.3d 227, 231 (5th Cir. 2002). Under this standard, the Court

“construes the complaint liberally in favor of the plaintiff,” “takes all facts pleaded in the

complaint as true,” and considers whether “with every doubt resolved on [the plaintiff’s]

behalf, the complaint states any valid claim for relief.” Harrington v. State Farm Fire &

Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009) (internal citations and quotation marks

omitted).

       In reviewing the pleadings, the Court is mindful of the fact that Plaintiff proceeds

pro se. Complaints filed by pro se litigants are entitled to a liberal construction and,

“however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citation omitted). Even under this lenient standard a pro se plaintiff

must allege more than “‘labels and conclusions’ or a ‘formulaic recitation of the elements

of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see Patrick v. Wal-Mart, Inc., 681 F.3d


4/9
614, 617 (5th Cir. 2012). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

omitted). Additionally, regardless of how well-pleaded the factual allegations may be,

they must demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); Geiger, 404 F.3d at 373.

III.   ANALYSIS

       Section 1983, 42 U.S.C. § 1983, provides a vehicle for a claim against a person

“acting under color of state law,” such as a state prison official, for a constitutional

violation. See Pratt v. Harris Cnty., Tex., 822 F.3d 174, 180 (5th Cir. 2016) (internal

quotation marks and citation omitted); Townsend v. Moya, 291 F.3d 859, 861 (5th Cir.

2002). Plaintiff’s claims regarding his property and grievances are governed by the

Fourteenth Amendment’s guarantee of due process.

       A.     Rodriguez and Lawal

       Prison officials may impose reasonable restrictions on the type and amount of

personal property that inmates may possess while in prison. See McRae v. Hankins, 720

F.2d 863, 869 (5th Cir.1983), abrogated on other grounds, Hudson v. Palmer, 468 U.S.

517, 531–33 (1984). To the extent that Texas prisoners have a right to possess personal

belongings, the deprivation of property implicates the Constitution only if such

deprivation is accomplished without due process. See Parratt v. Taylor, 451 U.S. 527,

537 (1981), overruled in part on other grounds, Daniels v. Williams, 474 U.S. 327

(1986).




5/9
       Due process requirements for deprivations caused by state officials’ authorized

conduct are different from those caused by officials’ unauthorized conduct. When a

deprivation is authorized by an official policy, an inmate must be afforded some

combination of notice prior to the deprivation and an opportunity to be heard. See

Zinermon v. Burch, 494 U.S. 113, 127-28 (1990); Stotter v. Univ. of Tex. San Antonio,

508 F.3d 812, 821-22 (5th Cir. 2007). However, when state officials engage in “random

and unauthorized conduct” that deprives an inmate of property, due process requires that

“a meaningful postdeprivation remedy for the loss” be available. Hudson, 468 U.S. at

533.

       In this case, Plaintiff alleges that he was deprived of his property because, after

Rodriguez and Lawal took the property and issued him a receipt, the property was not

available in the property room for him to reclaim (Dkt. 20, at 1-2). He did not see who

took his property, but assumes that another inmate took it from the hallway, and claims

that the defendants failed to make sure his belongings were properly stored while he was

on suicide watch (id. at 2). Briggs therefore does not claim that the deprivation was

caused by conduct authorized by TDCJ’s suicide watch policy, but rather that it was due

to officials’ unauthorized actions, whether carelessness, negligence, or intentional

wrongdoing.2 In such circumstances, the State is unable to foresee the deprivation of

property, and cannot be expected to provide pre-deprivation remedies. Zinermon, 494

2
        TDCJ policy, as described by Briggs, allowed for his property to be temporarily taken
and stored while he was on suicide watch, and Briggs received an itemized receipt for his
property (Dkt. 1-1, at 3) to facilitate the property’s return. Briggs’ complaint in this court is that,
due to defendants’ subsequent unauthorized conduct, the property was not available for him to
retrieve from storage.


6/9
U.S. at 128-30. Rather, the State can satisfy due process requirements “by making

available a tort remedy that could adequately redress the loss.” Id. See Parratt, 451 U.S.

at 541 (prison officials’ negligent loss of an inmate’s property was properly remedied by

post-deprivation procedures); Hudson, 468 U.S. at 533 (state official’s unauthorized and

malicious destruction of the inmate’s property was properly remedied by post-deprivation

procedure).

      Texas provides a post-deprivation remedy for inmates whose property has been

taken in an unauthorized manner. See Myers v. Klevenhagen, 97 F.3d 91, 95 (5th Cir.

1996); Spurlock v. Schroedter, 88 S.W.3d 733, 737 (Tex. App.–Corpus Christi 2002, no

pet.). State law provides that inmates may recover up to $500 for lost or damaged

property. See TEX. GOV’T CODE §§ 501.007, 501.008. See also TEX. CIV. PRAC. & REM.

CODE § 16.003(a) (two-year statute of limitations).

      Because Texas provides an adequate post-deprivation remedy for Briggs’ loss of

property, his claim has no basis in federal law. See DeMarco v. Davis, 914 F.3d 383, 387

(5th Cir. 2019). His due process claims against Rodriguez and Lawal therefore will be

dismissed.

      B.      Sanchez

      Plaintiff claims that Warden Sanchez failed to adequately investigate his grievance

regarding his property. This claim against Sanchez must fail because a prisoner has no

constitutional interest in having grievances resolved to his satisfaction. Stauffer v.

Gearhart, 741 F.3d 574, 587 (5th Cir. 2014); Geiger, 404 F.3d at 373-74. Because

Plaintiff was able to file grievances and receive a response from prison officials with


7/9
written justification for their actions, he has not stated a claim for relief under the Due

Process Clause. Stauffer, 751 F.3d at 587.

       Plaintiff’s claim against Sanchez will be dismissed.

       C.     Davis

       Finally, Plaintiff claims that Davis is liable because she is the “top boss” and hired

“incompetent employees” (Dkt. 20, at 3). A supervisory official may be held liable under

§ 1983 “only if (1) [s]he affirmatively participates in the acts that cause the constitutional

deprivation, or (2) [s]he implements unconstitutional policies that causally result in the

constitutional injury.”   Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011) (internal

quotation marks and citations omitted). See Rios v. City of Del Rio, Tex., 444 F.3d 417,

425 (5th Cir. 2006) (“[t]here is no vicarious or respondeat superior liability of

supervisors under section 1983”). Moreover, a plaintiff seeking to establish “supervisor

liability for constitutional violations committed by subordinate employees . . . must show

that the supervisor acted, or failed to act, with deliberate indifference to violations of

others’ constitutional rights committed by their subordinates.” Porter, 659 F.3d at 446

(internal quotation marks, alterations, and citation omitted) (emphasis original).

       Briggs has not alleged that Davis was personally involved in the events relevant to

his claims.   Although the Court’s questions asked him to be specific about Davis’

personal involvement in the violation of his rights, he stated only that she was the “top

boss.” This allegation is plainly insufficient under the case authority cited above. To the

extent Plaintiff alleges that Davis is liable in her official capacity because TDCJ has a

policy of hiring incompetent employees, he fails to allege deliberate indifference, among


8/9
other required elements. See id; Pineda v. City of Houston, 291 F.3d 325, 331-32 (5th

Cir. 2002).

       Plaintiff’s claim against Davis therefore will be dismissed.

IV.    CONCLUSION

       For the reasons stated above, the Court ORDERS that all of Plaintiff’s claims

under § 1983 are DISMISSED with prejudice pursuant to 28 U.S.C. § 1915A(b) and

§ 1915(e)(2)(B) for failure to state a claim upon which relief can be granted.

       The Clerk will provide a copy of this Order to the Manager of the Three-Strikes

List for the Southern District of Texas at Three_Strikes@txs.uscourts.gov.

       The Clerk will provide a copy of this order to the plaintiff.

       SIGNED at Galveston, Texas, this 31st day of May, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




9/9
